 1   Dustin D. Johnson (SBN: 234008)
     Two Rivers Law, P.C.
 2   2701 Del Paso Road, Suite 130-155
     Sacramento, CA 95835
 3   Phone: (877) 377-8070
     Fax: (916) 244-9889
 4

 5   Attorney for Georgina Lopez-Quintero
 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         EASTERN DISTRICT OF CALIFORNIA
10

11   United States of America,                 No.     2:17-cr-00064-JAM
12                    Plaintiff,               STIPULATION REGARDING
                                               EXCLUDABLE TIME PERIODS UNDER
13          v.                                 SPEEDY TRIAL ACT; FINDINGS AND
                                               ORDER
14   Cesar Erendira Nava,
     Georgina Lopez-Quintero,
15   Alfonso Rivera, Jr.,
     Ruth A. Kellner,
16   Rodney G. Sharp, and
     Gary M. Roberts,
17
                      Defendants.
18

19                                       STIPULATION
20   1.    By previous order, this matter was set for status on August
21         20, 2019.
22   2.    By this stipulation, defendants, by and through their
23         undersigned counsel, now move to continue the status
24         conference until October 22, 2019, at 9:15 a.m., and to
25         exclude time between August 20, 2019 and October 22, 2019,
26         under Local Code T4.
27   3.    The parties agree and stipulate, and request that the Court
28
                                              1
 1   find the following:
 2   a)   The government has represented that the discovery
 3        associated with this case is extensive. It includes,
 4        among other things, hundreds of pages of investigative
 5        reports, multiple wiretap applications, audio
 6        recordings of thousands of intercepted calls,
 7        transcripts, photographs, pole camera video, and many
 8        items of seized real evidence, including alleged
 9        narcotics. All of this discovery has been either
10        produced directly to counsel and/or made available for
11        inspection and copying.
12   b)   Counsel for several defendants and the government have
13        entered discussions regarding resolution of their
14        respective cases. The government anticipates providing
15        plea agreements to at least two defendants in the next
16        week or two and possibly others after that.
17   c)   Counsel for defendants believe that failure to grant
18        the above-requested continuance would deny them the
19        reasonable time necessary for effective preparation,
20        taking into account the exercise of due diligence.
21   d)   The United States does not object to the continuance.
22   e)   Based on the above-stated findings, the ends of justice
23        served by continuing the case as requested outweigh the
24        interest of the public and the defendant in a trial
25        within the original date prescribed by the Speedy Trial
26        Act.
27   f)   For the purpose of computing time under the Speedy
28        Trial Act, 18 U.S.C. § 3161, et seq., within which
                                2
 1             trial must commence, the time period of August 20, 2019
 2             and October 22, 2019, inclusive, is deemed excludable
 3             pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code
 4             T4] because it results from a continuance granted by
 5             the Court at defendant’s request on the basis of the
 6             Court’s finding that the ends of justice served by
 7             taking such action outweigh the best interest of the
 8             public and the defendant in a speedy trial.
 9   4.   Nothing in this stipulation and order shall preclude a
10        finding that other provisions of the Speedy Trial Act
11        dictate that additional time periods are excludable from the
12        period within which a trial must commence.
13

14   Dated: August 16, 2019        Respectfully Submitted,
15

16                                 /s/ Dustin D. Johnson
                                   DUSTIN D. JOHNSON
17                                 Attorney for Defendant
                                   Georgina Lopez-Quintero
18

19   Dated: August 16, 2019        McGREGOR W. SCOTT
                                   United State Attorney
20
                                   /s/ Jason Hitt (in person)
21                                 JASON HITT
                                   Assistant United State Attorney
22
     Dated: August 16, 2019        /s/ Clemente Jimenez(via email)
23                                 Clemente Jimenez
                                   Counsel for Defendant
24                                 Cesar Erendira Nava
25

26   Dated: August 16, 2019        /s/ M. Jason Lawley (via email)
                                   M. Jason Lawley
27                                 Counsel for Defendant
                                   Alfonso Rivera, Jr.
28
                                     3
 1   Dated: August 16, 2019         /s/ Chris Cosca (via email)
                                    Chris Cosca
 2                                  Attorney for Defendant
                                    Ruth A. Kellner
 3
     Dated: August 16, 2019         /s/ Hannah Labaree (via email)
 4                                  Hannah Labaree
                                    Attorney for Defendant
 5                                  Rodney G. Sharp
 6   Dated: August 16, 2019         /s/ Etan Zaitsu (via email)
                                    Etan Zaitsu
 7                                  Attorney for Defendant
                                    Gary M. Roberts
 8

 9

10

11

12                            FINDINGS AND ORDER
13   IT IS SO FOUND AND ORDERED this 16th day of August, 2019.
14

15                       /s/ John A. Mendez___________
                         John A. Mendez
16                       United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28
                                       4
